Title: From George Washington to David Humphreys, 1 September 1785
From: Washington, George
To: Humphreys, David



My Dr Humphreys,
Mount Vernon 1st Septr 1785.

In the latter part of July I wrote to you very fully, since which I have received your favor of May. As nothing has occurred since that period worthy of observation, except that the Indians, supposed to be instigated thereto by the B—— are getting more & more our of humour, this letter will be shorter than I usually write to you.

I find by your last that your time has been more occupied by your official duty than I had conceived; for, to be frank, I supposed that amusements more than business had been the occasion of the brevity of your letters to me.
The times are full with us—the Assemblies are in their recess; & the Merchants are preparing Petitions to them respectively to enlarge the powers of Congress for Commercial purposes. In Congress I understand diversity of opinion prevails respecting the extent of these powers. They are also deliberating on the establishment of a Mint for the Coinage of Gold, Silver & copper; but nothing final is yet resolved on respecting either. Our Winter has been severe, but different (in the middle States) from the one you last saw in America; it was long, wet & disagreeable. We are just emerging from a drougth which it was supposed eight days ago, would have annihilated the Indian Corn in the lower parts of this, & the neighbouring States; & tho’ it has been raining incessantly for several days past, I am of opinion that a great deal of this Corn is irrecoverably lost for want of the farina (the tassel being dry) to impregnate the young shoots: The calamity which you apprehended from the drougth which had followed the hard Winter in France, has yielded I hope, to more pleasing prospects.
I thank you for your attention to the Medal which was voted for me by Congress; I expected it was to have remained on the Journals of that hon[orabl]e Body as a dead letter; & never having hinted—so I never intended to hint my knowledge of such a Vote; or my apprehension of the effect of it, to any one in Power or in Office. You may believe me sincere when I assure you that I am Yrs &c. &c. &c.

G: Washington

